Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         15-AUG-2018
                                                         10:09 AM
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII



                         BARBARA POLUMBO,
                Petitioner/Plaintiff/Counterclaim
            Defendant/Cross-Claim Defendant/Appellant,

                                 vs.

               THEODORE GOMES and GWENDOLYN GOMES,
                     Respondents/Defendants/
       Counterclaimants/Third-Party Plaintiffs/Appellees,

                                 and

                          JEFF ANDERSON,
    Respondent/Third-Party Defendant/Cross-Claimant/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-00003145; CIV. NO. 08-1-217K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff/Counterclaim Defendant/Cross-Claim

Defendant/Appellant Barbara Polumbo’s application for writ of

certiorari filed on July 11, 2018, is hereby rejected.

          DATED:   Honolulu, Hawaii, August 15, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson